Citation Nr: 0842583	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  03-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected hysterectomy with left 
salpingectomy and left oophorectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1984 to July 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in March 2007 when it was remanded for 
further development.  The Board notes that the March 2007 
decision also denied service connection for residuals of 
breast reduction surgery and depression as secondary to 
residuals of breast reduction surgery.  Hence, this decision 
will be limited to whether depression is directly related to 
the veteran's service or to her service-connected 
hysterectomy with left salpingectomy and left oophorectomy.  
While the RO has not addressed the theory of entitlement that 
the veteran's depression is secondarily related to her 
service-connected hysterectomy with left salpingectomy and 
left oophorectomy, given the favorable decision herein, the 
Board finds that the veteran is not prejudiced by the Board's 
considering this theory of entitlement in the first instance.


FINDING OF FACT

Competent evidence relates the veteran's depression to 
symptoms of chronic pain, loss of self-esteem, and family 
problems resulting from service-connected hysterectomy with 
left salpingectomy and left oophorectomy. 


CONCLUSION OF LAW

Secondary service connection for depression is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.   Inasmuch as this decision constitutes a full 
grant of the claim, there is no reason to belabor the impact 
of the VCAA on this matter.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is warranted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The threshold 
legal requirements for a successful secondary service 
connection claim are: (1) Evidence of a current disability 
for which secondary service connection is sought; (2) a 
disability for which service connection has been established; 
and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Board notes that a theory of entitlement alleged by the 
veteran has been that her depression is related to sexual 
trauma that occurred during her service.  The evidence of 
record does not corroborate the occurrence of the sexual 
trauma and the veteran has indicated that she has no other 
evidence to submit in support of her claim.  However, the 
record raises alternative theories of entitlement, and as the 
decision on such theories of entitlement is favorable, it is 
unnecessary to address the sexual trauma theory of causation 
further.

An October 2002 rating decision established service 
connection for hysterectomy with left salpingectomy and left 
oophorectomy.  On April 2008 VA examination, the diagnosis 
was major depressive disorder.  Hence, for the secondary 
service connection aspect of this claim, what remains to be 
shown is that depression is related to the veteran's service-
connected hysterectomy.  

Service treatment records reveal that in January 1986 the 
veteran had a spontaneous abortion.  An October 1986 surgery 
report shows that diagnostic laparotomy found the veteran had 
a left ampullary ectopic pregnancy.  Consequently, she 
underwent an exploratory laparotomy and left distal 
salpingectomy.  After experiencing continuing pelvic pain, 
the veteran underwent a diagnostic laparoscopy which revealed 
minimal pelvic adhesive disease.  In November 1987, she had 
an incomplete miscarriage; she underwent a dilatation and 
curettage procedure. 

October 1999 private treatment records note the veteran was 
experiencing increasing symptoms of depression.  She felt 
despondent, lacked energy, and had a short temper with her 
children.  

On August 2002 VA gynecological examination, the veteran 
reported chronic, severe pelvic pain causing dyspareunia, 
which made engaging in sexual relations with her spouse 
difficult until August 1999 when she underwent left 
oophorectomy with hysterectomy.  She had experienced marital 
difficulties due to her condition; the day prior to the 
examination her husband had left her.  The impression was 
"[s]tatus post ruptured tubal pregnancy in 1987 resulting in 
adhesions with chronic dyspareunia from 1987 until 1999 when 
she finally underwent hysterectomy and oophorectomy.  This 
has caused significant marital problems."

On August 2002 VA psychiatric examination, the impression was 
adjustment disorder with mixed affective response secondary 
to marital conflict and husband's recent departure. 

On April 2008 VA examination, the veteran was tearful 
throughout the course of the examination, particularly when 
discussing her self esteem issues, resulting in part from her 
hysterectomy.  She reported experiencing pain throughout her 
body at a level of 6 to 7 on a scale of 10.  It was noted 
that she actively tries to repress or avoid the impact of her 
loss of self-esteem and chronic pain.  After examining the 
veteran and reviewing her claims file, the examiner concluded 
that she had "primary symptoms of major depressive disorder 
meeting DSM-IV criteria secondary on an equal and inseparable 
basis to chronic pain, residuals from breast surgery with 
subsequent scarring, loss of self-esteem, sexual trauma, 
family discord, financial stress."  While this opinion in 
part relates the veteran's depression to non-service related 
factors, such as residuals of breast reduction surgery, it 
also opines that such factors are inseparable from other 
factors.  A review of the evidence shows that chronic pain, 
family and marital discord, and loss of self-esteem were 
caused, at least in part, by the veteran's service-connected 
hysterectomy with left salpingectomy and left oophorectomy.  
Specifically, the evidence indicates that as a result of an 
ectopic pregnancy and miscarriages during service and chronic 
pelvic pain during and after service (requiring the service-
connected hysterectomy), the veteran experienced marital 
problems that resulted in her husband leaving her and led to 
her current situation involving family discord.  
Additionally, the April 2008 VA examiner indicated this 
procedure affected her self-esteem which has also contributed 
to her major depressive disorder.  Notably, the record does 
not clearly define the origin of the veteran's chronic pain 
and on April 2008 VA examination it was merely noted that she 
experienced pain throughout her body.  In resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that her chronic pain is at least partially related to her 
service-connected hysterectomy with left salpingectomy and 
left oophorectomy.  

Hence, in viewing this evidence in a light most favorable to 
the veteran, as is required in such a situation, the Board 
finds that it shows that the veteran's depression was caused 
or aggravated by her service-connected hysterectomy and 
related chronic pain, marital and family problems, and loss 
of self-esteem.  Resolving reasonable doubt in her favor, the 
Board concludes that secondary service connection for the 
depression is warranted. 


ORDER

Service connection for depression is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


